Notice of Pre-AIA  or AIA  Status
The present application, filed on or after Jun 14, 2019, is being examined under the first inventor to file provisions of the AIA .
Detailed action 
Claims 1, 5, 8, 12, 14-15 and 18-27 are pending and are being considered.
Claims 2-4, 6-7, 9-11, 13 and 16-17 have been cancelled.
Claims 1, 5, 8, 12, 14-15 and 18-20 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 was filed after the mailing date of the application no. 16262811 on 01/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Double Patenting
	The double patenting rejection is withdrawn based on terminal disclaimer filled on 05/03/2021.

Response to 103
Applicants argument filled on 05/03/2021 have been fully considered and are not persuasive. In response to applicants argument that Larkin (i.e. Primary reference) and Cockerill (i.e. secondary reference) fail to teach the limitations 

i)	 transmitting a request to a risk indicator server for risk indicators associated with the network ID 

iii)	 receiving, from the risk indicator server, a cellular account risk indicator that is a characteristic of a cellular account to which a cellular network provider provides wireless services for the network ID
The examiner acknowledges applicants point of view but respectfully disagrees because Larkin teaches 
i)	 transmitting a request to a risk indicator server for risk indicators associated with the network ID. Larkin on [page 12 para 4] teaches Risk Management Module RMM communicating with ASP server. See on [page 26 para 2] teaches the RMM receives identifier such as MSISDN (i.e. network identifier such as IMEI in view of page 58 3rd last para) for each device and performs risk analysis.
ii)	receiving, from the risk indicator server, a device history risk indicator that is either a change of mobile devices on which the network ID has been activated or a change of SIM cards with which the network ID has been associated. Larkin on [page 8 last para] teaches obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.) (I.e. network ID for which the mobile device is activated with), location of the mobile device, mobile device history (i.e. risk based on history of device) and mobile device settings (SIM Swap, Call forwarding, etc.). see also on [page 6] teaches determining risk score based on change of SIM of mobile device, historical pattern of mobile identity and identity of the mobile device. See also on [page 43 para 5] teaches check if there has been any SIM Card changes recently for this mobile device and calculate a risk score. The Risk score can be based on various checks, such as but not limited to, SIM card Swap, if the user is accessing the service from a known or registered mobile device or rd last para] teaches RMM performs risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID).
iii)	 receiving, from the risk indicator server, a cellular account risk indicator that is a characteristic of a cellular account to which a cellular network provider provides wireless services for the network ID. Larkin on [page 8 last para] teaches obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.), location of the mobile device, mobile device history and mobile device settings (SIM Swap, Call forwarding, etc.)(I.e. characteristic of cellular account in view of para [0027 and 0053] of instant application). See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID) other risk management and analysis performed by security service includes checking multi-party call status and divert unconditional status (i.e. attribute of cellular account in view of para [0027 and 0053]). See on [page 26 last 2 para] teaches risk setting indicating (i.e. cellular account risk indicator) if device was compromised such as SIM swap status, call divert status etc. (i.e. attribute of cellular account).
Similar remarks for claim 12 and 18.
Rest of applicant’s arguments are moot in view of new grounds of rejection. The argument do not apply to the current art being used.

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1, 5, 12, 14-15, 18-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (WO2016050990) (provided in IDS) in view of Cockerill et al (hereinafter Cockerill) (US 20180359244).

Regarding claim 1 Larkin teaches a computer-implemented method of authorizing computing device to log into a user account on an application server based on a network identification (ID) of a user mobile device, the method comprising (Larkin on [page 14 first para] teaches application running on mobile device sending a request to the application service provider to login. See on [page 19 last two para] teaches mobile banking application to login to bank account to access server resource. See on [page 43 third para] teaches a mobile application on a mobile device sends a request to ASP backend server to gain access based on MSISDN or IMSI to authenticate user of mobile device);
 receiving a request from the computing device to log into the user account (Larkin on [page 14 first para] teaches application running on mobile device sending a request to the application service provider to login. See on [page 19 last two para] teaches mobile banking application to login to bank account to access server resource. See on [page 43 third para] teaches a mobile application on a mobile device sends a request to ASP backend server to gain access based on MSISDN or IMSI to authenticate user of mobile device);
after receiving the request from the computing device, transmitting a request to a risk indicator server for risk indicators associated with the network ID (Larkin on [page 12 para 4] teaches Risk Management Module RMM communicating with ASP server. See on [page 26 para 2] teaches user devices a user device accesses services from banking service provider. The RMM receives identifier such as MSISDN (i.e. network identifier such as IMEI in view of page 58 3rd last para) for each device and performs risk analysis. See on [page 5 2nd para] teaches MSISDN and IMEI as network identifier);
 receiving, from the risk indicator server, a device history risk indicator that is either a change of mobile devices on which the network ID has been activated or a change of subscriber identification module (SIM) cards with which the network ID has been associated (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.) (I.e. network ID for which the mobile device is activated with), location of the mobile device, mobile device history (i.e. risk based on history of device) and mobile device settings (SIM Swap, Call forwarding, etc.). see also on [page 6] teaches determining risk score based on change of SIM of mobile device, historical pattern of mobile identity and identity of the mobile device. See also on [page 43 para 5] teaches check if there has been any SIM Card changes recently for this mobile device and calculate a risk score. The Risk score can be based on various checks, such as but not limited to, SIM card Swap, if the user is accessing the service from a known or registered mobile device or MSISDIN, location of mobile device. See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID));
 receiving, from the risk indicator server, a cellular account risk indicator that is a characteristic of a cellular account to which a cellular network provider provides wireless services for the network ID (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.), location of the mobile device, mobile device history and mobile device settings (SIM Swap, Call forwarding, etc.)(I.e. characteristic of cellular account in view of para [0027 and 0053] of instant application). See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID) other risk management and analysis performed by security service includes checking multi-party call status and divert unconditional status (i.e. attribute of cellular account in view of para [0027 and 0053]). See on [page 26 last 2 para] teaches risk setting indicating (i.e. cellular account risk indicator) if device was compromised such as SIM swap status, call divert status etc. (i.e. attribute of cellular account));
 determining a risk score based on the device history risk indicator and the cellular account risk indicator (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.), location of the mobile device, mobile device history and mobile device settings (SIM Swap, Call forwarding, etc.)(I.e. attribute of cellular account in view of para [0027 and 0053] of instant application). See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID) other risk management and analysis performed by security service includes checking multi-party call status and divert unconditional status (i.e. attribute of cellular account in view of para [0027 and 0053]). See on [page 26 last 2 para] teaches risk setting indicating (i.e. second risk) if device was compromised such as SIM swap status, call divert status etc. (i.e. attribute of cellular account));
Although Larkin teaches a risk score to be within certain threshold, but fails to explicitly teach and in response to determining that the risk score is below a threshold, allowing the computing device to log into the user account, however Cockerill from analogous art teaches and in response to determining that the risk score is below a threshold, allowing the computing device to log into the user account (Cockerill on [0137] teaches a use case is a business-to-consumer use case. For example, a bank can decide that before customers are permitted to login to a banking application, or attempt to initiate a large balance transfer, the evaluation server checks the risk level of the device. See on [0141] teaches if a risk level is determined to be too high, login credentials are disabled).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Cockerill into the teaching of Larkin by allowing the computing device to access the application server based on risk score threshold. One would be motivated to do so in order to provide secure platform for access to and from services provider (Cockerill on [0011-0013]).
Regarding claim 5 the combination of Larkin and Cockerill teaches all the limitations of claim 1 above, Larkin further teaches further comprising, determining the network ID from information included in the request from the computing device (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions Invention allows service provider to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check. Invention verifies mobile device identity from mobile network and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.), location of the mobile device, mobile device history and mobile device settings (SIM Swap, Call forwarding, etc.). see also on [page 6] teaches determining risk score based on change of SIM of mobile device, historical pattern of mobile identity and identity of the mobile device).

Regarding claim 12 Larkin teaches A restricted-access system of computing devices, comprising: (Larkin on [page 9 last para] teaches a mobile device using a service, including restriction of service based on a mobile device's location, such as for example restriction of a service such as mobile payments to reduce fraudulent behavior);
(Larkin on [page 2nd last para] teaches sending message from a mobile device having correct mobile number for accessing service. See also on [page 8] Checks time and date of last call of cardholder's registered mobile number to ensure mobile device was the device used to make the purchase over the phone. See also on [page 13 text related to figure 16] teaches the cardholder's or fraudster's mobile number (MSISDN) is obtained from the network and is forwarded as part of the credit card check to the issuing bank via the acquiring bank. The invention's network security services receives a request by the issuing bank to check if the card holder's mobile number (MSINSDN) is legitimate);
 and an application server, configured to: 8Docket No.: ZUMI/0010USP01 (PATENT) receive a request from a computing device to log into a user account on the application server (Larkin on [page 14 first para] teaches application running on mobile device sending a request to the application service provider to login. See on [page 19 last two para] teaches mobile banking application to login to bank account to access server resource. See on [page 43 third para] teaches a mobile application on a mobile device sends a request to ASP backend server to gain access based on MSISDN or IMSI to authenticate user of mobile device);
 upon receiving the request from the computing device, transmit a request to a risk indicator server for risk indicators associated with the network ID (Larkin on [page 12 para 4] teaches Risk Management Module RMM communicating with ASP server. See on [page 26 para 2] teaches user devices a user device accesses services from banking service provider. The RMM receives identifier such as MSISDN (i.e. subscriber identifier such as IMEI in view of page 58 3rd last para) for each device and performs risk analysis. See on [page 5 2nd para] teaches MSISDN and IMEI as network identifier);
 receive, from the risk indicator server, a device history risk indicator that is either a change of mobile devices on which the network ID has been activated or a change of subscriber identification module (SIM) cards with which the network ID has been associated (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.) (I.e. network ID for which the mobile device is activated with), location of the mobile device, mobile device history (i.e. risk based on history of device) and mobile device settings (SIM Swap, Call forwarding, etc.). see also on [page 6] teaches determining risk score based on change of SIM of mobile device, historical pattern of mobile identity and identity of the mobile device. See also on [page 43 para 5] teaches check if there has been any SIM Card changes recently for this mobile device and calculate a risk score. The Risk score can be based on various checks, such as but not limited to, SIM card Swap, if the user is accessing the service from a known or registered mobile device or MSISDIN, location of mobile device. See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID));
 receive, from the risk indicator server, a cellular account risk indicator that is a characteristic of a cellular account to which a cellular network provider provides wireless services for the network ID (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.), location of the mobile device, mobile device history and mobile device settings (SIM Swap, Call forwarding, etc.)(I.e. characteristic of cellular account in view of para [0027 and 0053] of instant application). See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID) other risk management and analysis performed by security service includes checking multi-party call status and divert unconditional status (i.e. attribute of cellular account in view of para [0027 and 0053]). See on [page 26 last 2 para] teaches risk setting indicating (i.e. cellular account risk indicator) if device was compromised such as SIM swap status, call divert status etc. (i.e. attribute of cellular account));
determine a risk score based on the device history risk indicator and the cellular account risk indicator (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.), location of the mobile device, mobile device history and mobile device settings (SIM Swap, Call forwarding, etc.)(I.e. attribute of cellular account in view of para [0027 and 0053] of instant application). See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID) other risk management and analysis performed by security service includes checking multi-party call status and divert unconditional status (i.e. attribute of cellular account in view of para [0027 and 0053]). See on [page 26 last 2 para] teaches risk setting indicating (i.e. second risk) if device was compromised such as SIM swap status, call divert status etc. (i.e. attribute of cellular account));
Although Larkin teaches a risk score to be within certain threshold, but fails to explicitly teach and in response to determining that the risk score is below a threshold, allowing the computing device to log into the user account, however Cockerill from analogous art teaches and in response to determining that the risk score is below a threshold, allow the computing device to log into the user account (Cockerill on [0137] teaches a use case is a business-to-consumer use case. For example, a bank can decide that before customers are permitted to login to a banking application, or attempt to initiate a large balance transfer, the evaluation server checks the risk level of the device. See on [0141] teaches if a risk level is determined to be too high, login credentials are disabled).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Cockerill into the teaching of Larkin by allowing (Cockerill on [0011-0013]).

Regarding claim 14 the combination of Larkin and Cockerill teaches all the limitations of claim 12 above, Larkin further teaches wherein the risk indicator server is configured to determine the device history risk indicator by: querying the cellular network provider for a device history associated with the network ID; and receiving the device history from the cellular network provider, the device history including at least one of an identifier of a mobile device on which the network ID has been activated and an identifier of a SIM card with which the network ID has been associated (Larkin on [page 5 para 2 and page 13 para related to figure 17 and 18] query mobile network based Identifier {Originating Address) received In the SMS using MAP SRI to obtain trusted identifiers from mobile network, e.g. MCC, MNC, MSiSDN, IMEI, see on [26 second last para] teaches database recording device identifier. See on [page 54 4th last para] The various embodiments of the invention described above works independently of mobile device type / handset type used, and utilizes the mobile network to obtain an identifier (or iD) for the mobile device using a separate communication channel {using the signaling part of the mobile network) to where the data is sent between the mobile application and the application server).

Regarding claim 15 the combination of Larkin and Cockerill teaches all the limitations of claim 12 above, Larkin further teaches wherein the risk indicator server is configured to determine the cellular account risk indicator by querying the cellular network providerLarkin on [pages para 2 and page 13 para related to figure 17 and 18] the system can query mobile network based on identifier (Originating Address) received in the SMS using MAP SRI to obtain trusted identifiers from mobile network, MSISDN, IMEI. See on [26 second last para] teaches database recording device identifier. See on [page 544th last para] The various embodiments of the invention described above works independently of mobile device type / handset type used, and the mobile network to obtain an identifier (or ID) for the mobile device using a separate communication channel (using the signaling part of the mobile network) to where the data is sent between the mobile application and the application server).

Regarding claim 18 Larkin teaches a computer-implemented method of authorizing a computing device to log into a user account on an application server based on a network identification (ID) of a user mobile device, the method comprising: Larkin on [page 14 first para] teaches application running on mobile device sending a request to the application service provider to login. See on [page 19 last two para] teaches mobile banking application to login to bank account to access server resource. See on [page 43 third para] teaches a mobile application on a mobile device sends a request to ASP backend server to gain access based on MSISDN or IMSI to authenticate user of mobile device);
receiving a request from the application server for risk indicators associated with the network ID (Larkin on [page 12 para 4] teaches Risk Management Module RMM communicating with ASP server. See on [page 26 para 2] teaches user devices a user device accesses services from banking service provider. The RMM receives identifier such as MSISDN (i.e. subscriber identifier such as IMEI in view of page 58 3rd last para) for each device and performs risk analysis. See on [page 5 2nd para] teaches MSISDN and IMEI as network identifier. See on [page 28 last para] teaches the HTTP proxy initiates a Radius request for the originating IP address of the HTTP request to a Radius Server, to obtain the user's mobile number, and the associated MSISDN if available is returned. See on [page 43 para 3] teaches the mobile application will attempt to connect to the ASP backend server, in this example but not limited to a bank, via the Internet, the mobile application will send a request to gain access along with a request for a session identifier (Session ID), the online banking application will use the user's MSISDN (or IMSI) to authenticate the user of the mobile application);
determining that there is no up-to-date device history of the network ID in a device history database (Larkin on [page 40 1st para] teaches The network security service (RMM) checks the Merchant ID and card holder mobile number received from the issuing bank, against the RMM call log and verifies if it has an entry that matches those details and what time the call occurred at. The RMM then returns the time of the last call for the Card holder mobile number to the particular Merchant associated with the Merchant ID, to the issuing bank. If no entry is found the response to the issuing bank indicates that, returning for example an error or "no information" etc., to indicate that the RMM does not have any details on the call having taken place);
 determining a cellular account risk indicator that is a characteristic of a cellular account to which a cellular network provider provides wireless services for the network ID (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.), location of the mobile device, mobile device history and mobile device settings (SIM Swap, Call forwarding, etc.)(I.e. characteristic of cellular account in view of para [0027 and 0053] of instant application). See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID) other risk management and analysis performed by security service includes checking multi-party call status and divert unconditional status (i.e. characteristic of cellular account in view of para [0027 and 0053]). See on [page 26 last 2 para] teaches risk setting indicating (i.e. cellular account risk indicator) if device was compromised such as SIM swap status, call divert status etc. (i.e. attribute of cellular account));
 (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.), location of the mobile device, mobile device history and mobile device settings (SIM Swap, Call forwarding, etc.)(I.e. attribute of cellular account in view of para [0027 and 0053] of instant application). See on [page 9] teaches receiving and ending incoming call from ASP server and calculating risk scored based SIM swap, location call divert etc. (cellular account risk indicator). See on [page 16 last 3 para] teaches perfuming risk analysis after revving a request and calculating risk score. See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID) other risk management and analysis performed by security service includes checking multi-party call status and divert unconditional status (i.e. attribute of cellular account in view of para [0027 and 0053]). See on [page 26 last 2 para] teaches risk setting indicating (i.e. second risk) if device was compromised such as SIM swap status, call divert status etc. (i.e. attribute of cellular account));
Although Larkin teaches a risk score to be within certain threshold, but fails to explicitly teach and in response to determining that the risk score is below a threshold, allowing the computing device to log into the user account, however Cockerill from analogous art teaches and in response to determining that the risk score is below a threshold, allow the computing device to log into the user account (Cockerill on [0137] teaches a use case is a business-to-consumer use case. For example, a bank can decide that before customers are permitted to login to a banking application, or attempt to initiate a large balance transfer, the evaluation server checks the risk level of the device. See on [0141] teaches if a risk level is determined to be too high, login credentials are disabled).
(Cockerill on [0011-0013]).
Regarding claim 19 the combination of Larkin and Cockerill teaches all the limitations of claim 18 above, Larkin further teaches wherein determining the cellular account risk indicator comprises: querying the cellular network providerLarkin on [pages para 2 and page 13 para related to figure 17 and 18] the system can query mobile network based on identifier (Originating Address) received in the SMS using MAP SRI to obtain trusted identifiers from mobile network, MSISDN, IMEI. See on [26 second last para] teaches database recording device identifier. See on [page 544th last para] The various embodiments of the invention described above works independently of mobile device type / handset type used, and the mobile network to obtain an identifier (or ID) for the mobile device using a separate communication channel (using the signaling part of the mobile network) to where the data is sent between the mobile application and the application server).
Regarding claim 20 the combination of Larkin and Cockerill teaches all the limitations of claim 18 above, Larkin further teaches wherein the at least one attribute of the cellular account includes at least one of how long the cellular account has been activated, whether payment for the cellular account is currently overdue or is up-to-date, whether a payment for the cellular account has been referred for collection, whether the cellular account is a pre-paid account or a billed account, whether or how recently the11Docket No.: ZUMI/0010USP01(PATENT) cellular account transitioned from a billed account to a pre-paid account, whether or how (Larkin on [page 40 last para] teaches an offline payment if for example there was a problem with the integrated IVR and point of sale device, or the payment was cached due to the payment being of a low value, for example a payment under a certain threshold. See on [page 42] teaches a user would be allowed to, but is not limited to, view current balance on the user's account and make a payment to existing beneficiaries tied to the user's account when at least one authentication factor has been verified by the ASP).

Regarding claim 21 the combination of Larkin and Cockerill teaches all the limitations of claim 1 above, Larkin further teaches wherein the device history risk indicator is a change of SIM cards with which the network ID has been associated, and the change of SIM cards is indicated by a change in international mobile subscriber identities (IMSIs) (Larkin on [page 16 2nd last para] teaches analysis. The
Subscriber Identification Module (SIM) card inserted into the mobile phone is uniquely associated with the IMSI. In this instance the network security service can query the HLR for the latest IMSI. The RMM can then perform SIM takeover/SIM swap attack analysis, and if such analysis indicates a high probability of SIM swap /takeover having occurred this can be reflected in the risk score and a reason code).
Regarding claim 25 the combination of Larkin and Cockerill teaches all the limitations of claim 1 above, Larkin further teaches wherein the cellular account risk indicator is that a call-forwarding feature is activated for the cellular account (Larkin on [page 8 2nd last para] teaches risk based on call forwarding SIM swap feature);
Regarding claim 26 the combination of Larkin and Cockerill teaches all the limitations of claim 1 above, Larkin further teaches wherein the cellular account risk indicator is that the network ID was (Larkin on [page 8 last para] teaches Using the mobile device as a trusted device during CNP transactions to obtain caller's mobile number from the mobile network, mobile number is then sent to card Issuer as part of transaction security check and performs risk management based on the identity of the mobile device (e.g. IMSI, MSISDN, etc.) (I.e. network ID for which the mobile device is activated with), location of the mobile device, mobile device history (i.e. risk based on history of device) and mobile device settings (SIM Swap, Call forwarding, etc.). see also on [page 6] teaches determining risk score based on change of SIM of mobile device, historical pattern of mobile identity and identity of the mobile device. See also on [page 43 para 5] teaches check if there has been any SIM Card changes recently for this mobile device and calculate a risk score. The Risk score can be based on various checks, such as but not limited to, SIM card Swap, if the user is accessing the service from a known or registered mobile device or MSISDIN, location of mobile device. See on [25 3rd last para] teaches performing risk analysis on SIM card inserted in mobile phone uniquely associated with IMSI (i.e. network ID));
Regarding claim 27 the combination of Larkin and Cockerill teaches all the limitations of claim 12 above, Larkin further teaches wherein the application server is further configured to determine the network ID from information included in the request from the computing device (Larkin on [page 26 para 2] teaches the RMM receives identifier such as MSISDN (i.e. subscriber identifier such as IMEI in view of page 58 3rd last para) for each device and performs risk analysis. See on [page 5 2nd para] teaches MSISDN and IMEI as network identifier).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin (WO2016050990) (provided in IDS) in view of Cockerill et al (hereinafter Cockerill) (US 20180359244) and further in view of Johansson et al (hereinafter Johansson) (US 20100299748).
8 the combination of Larkin and Cockerill teaches all the limitations of claim 1 above, although Larkin teaches risk indicator associated with change in SIM card and IMEI associated with mobile device, but fails to explicitly teach wherein the device history risk indicator is a change of mobile devices on which the network ID has been activated, and the change of mobile devices is indicated by a change in international mobile equipment identifiers (IMEls), however Johansson from analogous art teaches wherein the device history risk indicator is a change of mobile devices on which the network ID has been activated, and the change of mobile devices is indicated by a change in international mobile equipment identifiers (IMEls) (Johansson on [0013, 0026, 0055 and 0057] teaches identifying risk of changing IMEI of mobile device).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Johansson into the combined teaching of Larkin and Cockerill by identifying Risk based on change in IMEI of mobile device. One would be motivated to do so in order to mitigate and reduce the risk of misuse of mobile device (Johansson on [0013]).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (WO2016050990) (provided in IDS) in view of Cockerill et al (hereinafter Cockerill) (US 20180359244) and further in view of GRAHAM III et al (hereinafter Graham) (US 20110270748).

Regarding claim 22 the combination of Larkin and Cockerill teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the cellular account risk indicator is that the cellular account has been activated for less than a predetermined period of time, however Graham from analogous art teach wherein the cellular account risk indicator is that the cellular account has been activated for less than a predetermined period of time (Graham on [0052] information regarding a status of an account maintained by the message provider for the user (e.g., no payment due, payment due, payment overdue by some amount of time, account in default, active, not active for some time period).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Graham into the combined teaching of Larkin and Cockerill by activating cellular account in a specified period of time. One would be motivated to do so in order to secure, protect and control the dissemination of their valuable information in a comprehensive and integrated manner (Graham on [0011]).
Regarding claim 23 the combination of Larkin and Cockerill teaches all the limitations of claim 1 above, the combination fails to explicitly teach the cellular account risk indicator is the existence of an overdue payment associated with the cellular account, however Graham from analogous art teaches wherein the cellular account risk indicator is the existence of an overdue payment associated with the cellular account (Graham on [0052] information regarding a status of an account maintained by the message provider for the user (e.g., no payment due, payment due, payment overdue by some amount of time, account in default, active, not active for some time period).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Graham into the combined teaching of Larkin and Cockerill by activating cellular account in a specified period of time. One would be motivated to do so in order to secure, protect and control the dissemination of their valuable information in a comprehensive and integrated manner (Graham on [0011]).

Regarding claim 24 the combination of Larkin and Cockerill teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the cellular account risk indicator is that the cellular account is a pre-paid account, however Graham from analogous art teaches the cellular account (Graham on [0442] teaches a pre-paid account).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Graham into the combined teaching of Larkin and Cockerill by activating cellular account in a specified period of time. One would be motivated to do so in order to secure, protect and control the dissemination of their valuable information in a comprehensive and integrated manner (Graham on [0011]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/               Examiner, Art Unit 2436   

/KENDALL DOLLY/               Primary Examiner, Art Unit 2436